Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claim 1 and claim 11 are currently amended.
Claim 2 is canceled.
Claim 13 is newly added.
Claims 3-10 and 12 are original.
101 rejections regarding claims 1-12 are withdrawn based on applicant’s amendment.
This action is made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim limitations “a vehicle information obtainer that obtains…, a delay time obtainer that obtains…, and an outputter that outputs…” throughout claims 1-18 that do not use the word “means” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “obtainer” that is coupled with functional language “obtains ” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 7-12 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshizaki (JP2018116385A) in view of Sudo (U.S. Patent No. 5714928).
Regarding claim 1:
Yoshizaki teaches:
An information processing method of an information processing apparatus for remotely operating a vehicle via a communication network, the information processing method comprising: obtaining vehicle information about the vehicle; ("When determining the command value of acceleration / deceleration of the vehicle 20, the operation function ECU 13 of the remote control device 10 calculates (i) a requested acceleration / deceleration according to the operation amount of the accelerator pedal 14 or the brake pedal 15, (ii) the vehicle 20 (Iii) the state of the road surface, and (iv) the state of the actuator such as the throttle actuator or the brake actuator (not shown) of the vehicle 20, and the like. Specifically, the operation 
obtaining a delay time of the communication network; ("The operation function ECU 13 determines whether or not an image is captured based on (i) the time the image captured by the camera 22 was transmitted from the vehicle 20 and (ii) the time when the image was received by the remote control apparatus 10, And obtains the first delay time until the image is displayed by the display mechanism 12." [0029]; here it shows that a delay time in the communication network between the camera and the remote control apparatus is obtained.)
calculating, based on the vehicle information and the delay time, a stop position at which the vehicle would stop if the vehicle were caused to perform an emergency stop; ("When the vehicle 20 is stopped, if the raising gain is added to the control gain related to acceleration / deceleration, even if the operation amount of the brake pedal 15 by the operator is the same, the raising gain is accelerated or decelerated A greater deceleration is generated in the vehicle 20 than in the case where the vehicle speed is not added to the control gain. As a result, for example, as shown in FIG. 2 (b), variations in the stop position of the vehicle 20 can be suppressed. Further, as shown by a broken line in FIG. 3, even when the delay time due to wireless communication is relatively long, the vehicle 20 can be stopped without largely exceeding the target stop position (in the example shown in FIG. 3 , The vehicle 20 is stopped within one meter from the stop line as the target stop position)." [0035]; here it shows that the 
and outputting stop position information indicating the stop position calculated, (Paragraphs [0030]-[0035] show that a gain (stop position information) is calculated and set by an ECU in order to control the deceleration of the vehicle to stop the vehicle at the target stop position without exceeding it.)
Yoshizaki does not explicitly teach that the vehicle is set with a plurality of deceleration patterns for the emergency stop of the vehicle, or that a stop position is calculated for each pattern and outputted, however,
Sudo teaches:
wherein the vehicle is set with a plurality of deceleration patterns for the emergency stop of the vehicle, ("control means connected to the first and second preview sensor means for receiving the first and second signals, responsive to the first signal for deriving a vehicular deceleration pattern for stopping the vehicle without colliding on the obstacle on the basis of the distance between the obstacle and the front end of the vehicle and the vehicle speed indicated by the vehicle speed indicative signal, and responsive to the second signal for operating the brake system for instant stop of the vehicle;" [column 2 lines 53-62] Examiner note: Although Sudo does not explicitly teach setting a plurality of deceleration patterns, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.)
the stop position is calculated for each of the plurality of deceleration patterns, ("control means connected to the first and second preview sensor means for receiving the first and 
and in the outputting, the stop position information indicating the stop positions of the plurality of deceleration patterns is output. ("control means connected to the first and second preview sensor means for receiving the first and second signals, responsive to the first signal for deriving a vehicular deceleration pattern for stopping the vehicle without colliding on the obstacle on the basis of the distance between the obstacle and the front end of the vehicle and the vehicle speed indicated by the vehicle speed indicative signal, and responsive to the second signal for operating the brake system for instant stop of the vehicle;" [column 2 lines 53-62]; here it also shows that a stopping position is calculated based on the deceleration pattern and output to the braking system. Examiner note: Although Sudo does not explicitly teach outputting the stop position information indicating the stop positions of the plurality of deceleration patterns, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Yoshizaki and Sudo are analogous art because they are in the same field of art, emergency stopping for autonomous vehicles. It would have been obvious to one of ordinary skill in the art, at the time of filing to modify the information processing method of Yoshizaki to include the setting of a deceleration pattern for the emergency stop of a vehicle as taught by Sudo in 

Regarding claim 7:
Yoshizaki in view of Sudo teaches all of the limitations of claim 1.
Yoshizaki further teaches:
The information processing method according to claim 1, wherein the stop position includes a third stop position and a fourth stop position that are calculated based on the vehicle information, ("The operation function ECU 13 obtains a third distance (that is, a stop distance) by totaling the braking distance and the running distance of the vehicle 20 based on the information showing the current speed of the vehicle 20 and the target acceleration / deceleration. The operation function ECU 13 further calculates a fourth distance obtained by adding up the distance traveled by the vehicle 20 in the round trip delay time and the third distance." [0033]; here it shows a third and fourth distances to stopping positions that are calculated based on vehicle information.)
the fourth stop position being farther than the third stop position, ("The operation function ECU 13 further calculates a fourth distance obtained by adding up the distance traveled by the vehicle 20 in the round trip delay time and the third distance." [0033]; here it shows that the fourth distance is a sum including the third distance and the distance traveled during the time delay which makes it farther than the third stop position.)
and the stop position information includes a second stop range based on the third stop position and the fourth stop position. ("When the vehicle 20 is stopped, if the raising gain is added to the control gain related to acceleration / deceleration, even if the operation amount of the brake pedal 15 by the operator is the same, the raising gain is accelerated or decelerated A greater deceleration is generated in the vehicle 20 than in the case where the vehicle speed is not added to the control gain. As a result, for example, as shown in FIG. 2 (b), variations in the stop position of the vehicle 20 can be suppressed. Further, as shown by a broken line in FIG. 3, even when the delay time due to wireless communication is relatively long, the vehicle 20 can be stopped without largely exceeding the target stop position (in the example shown in FIG. 3 , The vehicle 20 is stopped within one meter from the stop line as the target stop position)." [0035]; here it shows that the raising gain calculated using the third and fourth distance as shown in paragraph [0034] will cause the vehicle to stop in a range that does not largely exceed the target position.)

Regarding claim 8:
Yoshizaki in view of Sudo teaches all of the limitations of claim 7.
Yoshizaki further teaches:
The information processing method according to claim 7, wherein the third stop position is calculated based on a first speed that is slower than a speed of the vehicle included in the vehicle information, ("The operation function ECU 13 obtains a third distance (that is, a stop distance) by totaling the braking distance and the running distance of the vehicle 20 based on the information showing the current speed of the vehicle 20 and the target acceleration / 
Yoshizaki teaches calculating a fourth stop position, ("The operation function ECU 13 further calculates a fourth distance obtained by adding up the distance traveled by the vehicle 20 in the round trip delay time and the third distance. The operation function ECU 13 obtains the second gain from the ratios of the third distance and the fourth distance (second gain = fourth distance / third distance)." [0033]; here it shows that a fourth position is also calculated and is based on the third position (which is based off the current speed) and the round trip delay time.) 
Yoshizaki does not explicitly teach that the fourth stop position is calculated based on a second speed that is faster than the speed of the vehicle. However, it would have been obvious to try, by one of ordinary skill in the art at the time of filing the invention, to calculate a fourth position using a speed faster than the speed of the vehicle since there are a finite number of possible speeds and positions that can be identified, i.e. either faster, slower or the same. One of ordinary skill in the art could have calculated based on different speeds, a target position with a reasonable expectation of success. The teaching suggestion/motivation to modify is that by calculating a plurality of different target positions, the most reliable target position can be chosen.

Regarding claim 9:
Yoshizaki in view of Sudo teaches all of the limitations of claim 1.
Yoshizaki further teaches:
The information processing method according to claim 1, wherein the vehicle information includes information indicating a current position and a speed of the vehicle. ("Information indicating the current speed of the vehicle 20 and information indicating the current position of the vehicle 20 are acquired from the vehicle 20 via the wireless device 11." [0026])

Regarding claim 10:
Yoshizaki in view of Sudo teaches all of the limitations of claim 9.
Yoshizaki further teaches:
The information processing method according to claim 9, wherein the vehicle information includes at least one of an acceleration, a steering angle, an angular speed, and an angular acceleration of the vehicle. ("A signal indicating the detection result by various sensors such as a longitudinal acceleration sensor, for example, is transmitted from the vehicle 20 to the remote control device 10 that starts the wireless device 21 and starts." [0014]; here it shows that sensors can provide vehicle information such as longitudinal acceleration.)

Regarding claim 11:
Yoshizaki teaches:
An information processing method for remotely operating a vehicle via a communication network, the information processing apparatus comprising: a vehicle information obtainer that obtains vehicle information about the vehicle; ("When determining the command value of acceleration / deceleration of the vehicle 20, the operation function ECU 13 of the remote control device 10 calculates (i) a requested acceleration / deceleration according to the 
a delay time obtainer that obtains a delay time of the communication network; ("The operation function ECU 13 determines whether or not an image is captured based on (i) the time the image captured by the camera 22 was transmitted from the vehicle 20 and (ii) the time when the image was received by the remote control apparatus 10, And obtains the first delay time until the image is displayed by the display mechanism 12." [0029]; here it shows that the ECU can also obtain a delay time of the communication network.)
a controller that calculates, based on the vehicle information and the delay time, a stop position at which the vehicle would stop if the vehicle were caused to perform an emergency stop; ("if the raising gain is added to the control gain related to acceleration / deceleration, even if the operation amount of the brake pedal 15 by the operator is the same, the raising gain is accelerated or decelerated A greater deceleration is generated in the vehicle 20 than in the case where the vehicle speed is not added to the control gain. As a result, for example, as shown in FIG. 2 (b), variations in the stop position of the vehicle 20 can be suppressed. Further, as shown by a broken line in FIG. 3, even when the delay time due to wireless communication is relatively long, the vehicle 20 can be stopped without largely exceeding the target stop position 
and an outputter that outputs stop position information indicating the stop position calculated. (Paragraphs [0030]-[0035] show that a gain (stop position information) is calculated and set by an ECU in order to control the deceleration of the vehicle to stop the vehicle at the target stop position without exceeding it.)
Sudo teaches:
wherein the vehicle is set with a plurality of deceleration patterns for the emergency stop of the vehicle, ("control means connected to the first and second preview sensor means for receiving the first and second signals, responsive to the first signal for deriving a vehicular deceleration pattern for stopping the vehicle without colliding on the obstacle on the basis of the distance between the obstacle and the front end of the vehicle and the vehicle speed indicated by the vehicle speed indicative signal, and responsive to the second signal for operating the brake system for instant stop of the vehicle;" [column 2 lines 53-62] Examiner note: Although Sudo does not explicitly teach setting a plurality of deceleration patterns, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.)
the stop position is calculated for each of the plurality of deceleration patterns, ("control means connected to the first and second preview sensor means for receiving the first and second signals, responsive to the first signal for deriving a vehicular deceleration pattern for 
and the outputter outputs the stop position information indicating the stop positions of the plurality of deceleration patterns. ("control means connected to the first and second preview sensor means for receiving the first and second signals, responsive to the first signal for deriving a vehicular deceleration pattern for stopping the vehicle without colliding on the obstacle on the basis of the distance between the obstacle and the front end of the vehicle and the vehicle speed indicated by the vehicle speed indicative signal, and responsive to the second signal for operating the brake system for instant stop of the vehicle;" [column 2 lines 53-62]; here it also shows that a stopping position is calculated based on the deceleration pattern and output to the braking system. Examiner note: Although Sudo does not explicitly teach outputting the stop position information indicating the stop positions of the plurality of deceleration patterns, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Yoshizaki and Sudo are analogous art because they are in the same field of art, emergency stopping for autonomous vehicles. It would have been obvious to one of ordinary skill in the art, at the time of filing to modify the information processing method of Yoshizaki to include the setting of a deceleration pattern for the emergency stop of a vehicle as taught by Sudo in order to calculate and output a stop position for the deceleration pattern and stop a vehicle in 

Regarding claim 12:
Yoshizaki in view of Sudo teaches all of the limitations of claim 11.
Yoshizaki further teaches:
An information processing system, comprising: the information processing apparatus according to claim 11; and a display apparatus that displays an image based on the stop position information outputted by the information processing apparatus. ("the operator of the remote control apparatus recognizes the target stop position from the image displayed on the display section," [0007])

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizaki (JP2018116385A) in view of Sudo (U.S. Patent No. 5714928) in view of Duan (U.S. Publication No. 20150120087).
Regarding claim 3:
Yoshizaki in view of Sudo teaches all of the limitations of claim 1 including calculating a stop position using transmitted control information indicating an emergency stop as shown in paragraph [0035] of Yoshizaki.
Duan teaches:
further comprising: calculating, based on a packet loss rate in the communication network, a number of times N to repeatedly transmit control information indicating to perform the emergency stop, where N >= 2, ("the signal connection quality is influenced by the packet loss rate, retransmission rate, response time and other factors." [0038]; here it shows that packet loss rate and a retransmission rate are used to repeatedly transmit control information to a vehicle. Because paragraph [0038] discloses a retransmission rate, if the signal is retransmitted even just once then N would be equal to 2.)
Yoshizaki, Sudo, and Duan are analogous art because they are in the same field of art, information processing methods. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the calculating of a stop position by Yoshizaki in view of Sudo, to include calculating the number of times N to repeatedly transmit control information based on a packet loss rate as taught by Duan in order to calculate the stop position further using the number of times N. The teaching suggestion/motivation is that by calculating based on a repeatedly transmitted signal and a packet loss rate, a processor can more efficiently calculate a stop position that accounts for delays and missing data.

Regarding claim 4:
Yoshizaki in view of Sudo in view of Duan teaches all of the limitations of claim 3.
Yoshizaki further teaches:
The information processing method according to claim 3, wherein the stop position includes a first stop position at which the vehicle would stop if the vehicle were to perform the emergency stop based on the control information transmitted an N-th time. ("When the 

Regarding claim 5:
Yoshizaki in view of Sudo in view of Duan teaches all of the limitations of claim 4.
Yoshizaki further teaches:
The information processing method according to claim 4, wherein the stop position further includes a second stop position at which the vehicle would stop if the vehicle were to perform the emergency stop based on the control information transmitted a first time, ("On the other hand, when the vehicle 20 is stopped by remote control, there is a delay due to wireless communication. Therefore, unless some measure is taken, for example, as shown in FIG. 2A, the stop position of the vehicle 20 May deviate from a target stop position (for example, a stop line)." [0022]; here it shows that if the emergency stop is based on the control 
and the stop position information includes a first stop range based on the first stop position and the second stop position. ("when the distance between the estimated stop position and the target stop position is equal to or more than a predetermined distance (for example, 1 meter), the raising gain is added to the control gain related to acceleration / deceleration." [0023]; here it shows that a stop position information includes a first stop range based on the estimated and target stop positions.)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshizaki (JP2018116385A) in view of Sudo (U.S. Patent No. 5714928) in view of Mizuguchi (U.S. Publication No. 20140098664).
Regarding claim 6:
Yoshizaki in view of Sudo teaches all of the limitations of claim 1.
Mizuguchi teaches:
obtaining obstacle information including a position of an obstacle in a surrounding area of the vehicle; ("In order to generate the obstacle detection information, an area that surrounds the intersection may be defined. This area may be the area 212. The generator 36 generates obstacle detection information based on the information on a vehicle 12 whose position information indicates that it is located within a given area, among the packet signals received within a predetermined period of time." [0046] here it shows that an object is detected in a blind spot of the vehicle.)
and determining based on the stop position and the position of the obstacle, whether there is a risk of collision between the vehicle and the obstacle, ("determines the risk of collision with another vehicle 12 based on the obstacle detection information and then alerts a driver accordingly," [0070]; here it shows that a risk of collision between a vehicle and detected object is determined.)
wherein in the outputting, alert information is further outputted when it is determined that there is a risk of collision between the vehicle and the obstacle in the determining, ("determines the risk of collision with another vehicle 12 based on the obstacle detection information and then alerts a driver accordingly," [0070]; here it also shows that the driver is alerted when there is a determination of a risk of collision between the vehicle and the obstacle.)
the alert information being for informing that there is a risk of collision between the vehicle and the obstacle. ("determines the risk of collision with another vehicle 12 based on the obstacle detection information and then alerts a driver accordingly," [0071]; here it also shows that the alert information is for informing of a risk of collision between the vehicle and the obstacle.)
Yoshizaki, Sudo, and Mizuguchi are analogous art because they are in the same field of art, driving alert notification methods. It would have been obvious to one or ordinary skill in the art, at the time of filing, to modify the processing method of Yoshizaki in view of Sudo to include the alert information informing that there is a risk of collision with a detected obstacle as taught by Mizuguchi in order to output alert information informing that there is a risk of . 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshizaki (JP2018116385A) in view of Mizuguchi (U.S. Publication No. 20140098664).
Regarding claim 13:
Yoshizaki teaches:
An information processing method of an information processing apparatus for remotely operating a vehicle via a communication network, the information processing method comprising: obtaining vehicle information about the vehicle; ("When determining the command value of acceleration / deceleration of the vehicle 20, the operation function ECU 13 of the remote control device 10 calculates (i) a requested acceleration / deceleration according to the operation amount of the accelerator pedal 14 or the brake pedal 15, (ii) the vehicle 20 (Iii) the state of the road surface, and (iv) the state of the actuator such as the throttle actuator or the brake actuator (not shown) of the vehicle 20, and the like. Specifically, the operation function ECU 13 calculates a control gain relating to acceleration / deceleration based on the state of the vehicle 20, the road surface condition, and the state of the actuator, and determines a command value for acceleration / deceleration." [0018]; here it shows that vehicle information is calculated by the ECU.)
obtaining a delay time of the communication network; ("The operation function ECU 13 determines whether or not an image is captured based on (i) the time the image captured by the camera 22 was transmitted from the vehicle 20 and (ii) the time when the image was 
calculating, based on the vehicle information and the delay time, a stop position at which the vehicle would stop if the vehicle were caused to perform an emergency stop; ("When the vehicle 20 is stopped, if the raising gain is added to the control gain related to acceleration / deceleration, even if the operation amount of the brake pedal 15 by the operator is the same, the raising gain is accelerated or decelerated A greater deceleration is generated in the vehicle 20 than in the case where the vehicle speed is not added to the control gain. As a result, for example, as shown in FIG. 2 (b), variations in the stop position of the vehicle 20 can be suppressed. Further, as shown by a broken line in FIG. 3, even when the delay time due to wireless communication is relatively long, the vehicle 20 can be stopped without largely exceeding the target stop position (in the example shown in FIG. 3 , The vehicle 20 is stopped within one meter from the stop line as the target stop position)." [0035]; here it shows that the vehicle information regarding acceleration/deceleration and the delay time are used for calculating a stop position.)
and outputting stop position information indicating the stop position calculated. (Paragraphs [0030]-[0035] show that a gain (stop position information) is calculated and set by an ECU in order to control the deceleration of the vehicle to stop the vehicle at the target stop position without exceeding it.)
Yoshizaki teaches a remote operator but does not explicitly teach determining a risk of collision with a detected object and outputting alert information when a risk of collision is determined, however,
Mizuguchi teaches:
obtaining obstacle information including a position of an obstacle in a surrounding area of the vehicle; ("In order to generate the obstacle detection information, an area that surrounds the intersection may be defined. This area may be the area 212. The generator 36 generates obstacle detection information based on the information on a vehicle 12 whose position information indicates that it is located within a given area, among the packet signals received within a predetermined period of time." [0046] here it shows that an object is detected in a blind spot of the vehicle.)
and determining based on the stop position and the position of the obstacle, whether there is a risk of collision between the vehicle and the obstacle, ("determines the risk of collision with another vehicle 12 based on the obstacle detection information and then alerts a driver accordingly," [0070]; here it shows that a risk of collision between a vehicle and detected object is determined.)
wherein in the outputting, alert information is further outputted when it is determined that there is a risk of collision between the vehicle and the obstacle in the determining, ("determines the risk of collision with another vehicle 12 based on the obstacle detection information and then alerts a driver accordingly," [0070]; here it also shows that the driver is alerted when there is a determination of a risk of collision between the vehicle and the obstacle.)
the alert information being for informing a remote operator of the vehicle that there is a risk of collision between the vehicle and the obstacle. ("determines the risk of collision with another vehicle 12 based on the obstacle detection information and then alerts a driver accordingly," [0071]; here it also shows that the alert information is for informing of a risk of collision between the vehicle and the obstacle.)
Yoshizaki and Mizuguchi are analogous art because they are in the same field of art, driving alert notification methods. It would have been obvious to one or ordinary skill in the art, at the time of filing, to modify the processing method for remotely controlling a vehicle of Yoshizaki to include the alert information informing that there is a risk of collision with a detected obstacle as taught by Mizuguchi in order to output alert information informing that there is a risk of collision with a detected obstacle. The teaching suggestion/motivation to combine is that by alerting an operator of a risk of collision, it can lead to safer, more reliable control of a vehicle. 

Response to Arguments
	In response to applicant’s argument to examiner rejection of duplication of parts that the specification of the present application particularly describes new and unexpected results and advantages that result from the recited settings of a plurality of deceleration patterns, the examiner respectfully disagrees. Specifically, the applicant points towards page 32-33 of the specification where it states that “it is possible to cause operated vehicle 200 to even more safely perform an emergency stop” when setting a plurality of deceleration patterns. However, this is not new and unexpected results, one of ordinary skill in the art would expect that with more information regarding stopping positions an emergency stop can more safely be 
	In response to applicant’s argument that none of the references cited discloses displaying the respective stop positions of a plurality of deceleration patterns from among which a remote operator is to choose a deceleration pattern to use to decelerate the vehicle, the examiner disagrees. The examiner would like to point out that the applicant is arguing limitations not included in the claim language. Nowhere in the claim language does is it disclose that the respective stop positions are displayed to a remote operator, nor does it disclose that the remote operator chooses a deceleration pattern from the display to use to decelerate the vehicle. The claim language is only directed towards “outputting” the stop information of the deceleration patterns which under broadest reasonable interpretation can include much more than just displaying the stop information. For example, outputting to a braking system as shown in Sudo. 
	In response to applicant’s argument of claim 13 that neither Yoshizaki nor Mizuguchi discloses, or even, suggests, outputting alert information to a remote operator, the examiner directs the attention of the applicant to paragraph [0002] of Yoshizaki where it clearly shows that information regarding the position of the remotely controlled vehicle is output to a remote operator. Although it does not explicitly teach alert information, it clearly suggests displaying information of travel to a remote operator and it would have been obvious to one of ordinary skill in the art, in an emergency situation, to modify the information output to the remote operator as taught by Yoshizaki with the alert information taught by Mizuguchi. The teaching 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664